DETAILED ACTION
This Non-Final Office Action is in response to claims filed 5/20/2019.
Claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 1, 3, 4, 11, 13, 14, 21, 23, and 24 are objected to because of the following informalities:  
Claim 1 recites build a machine learning model to predict a life expectancy of the engine of the specific aircraft, measured to future off-wing maintenance of the engine, the machine learning model built using a machine learning algorithm, and a set of features produced from selected ones of the properties. Due to the comma between 
Prior art is applied to this limitation in the rejections of claims 1, 11, and 21 below with respect to the specification. 
Claim 1 also recites the limitation of processing circuitry configured to access the memory, and execute computer-readable program code to cause the apparatus to at least. This limitation does not read well, given that the apparatus comprises the processing circuitry and the memory. This limitation also brings about some issues with clarity in depending claims 3 and 4, as discussed in the following paragraphs. This limitation would read more clearly as “processing circuitry configured to access the memory and execute computer-readable program code to:” Claims 5, 9, and 10 are objected to for similar reasons.
Claim 3 recites wherein the apparatus is caused to access the memory further including the airport infrastructure attributes, and build the machine learning model using the set of features produced further from selected ones of the airport infrastructure attributes, and the training set produced further from values of the selected ones of the airport infrastructure attributes. This limitation does not read well. As discussed in the preceding paragraph, given that the apparatus comprises the memory, causing the apparatus to access itself is unclear. Additionally, the commas 
access the airport infrastructure attributes from the memory, and
build the machine learning model using the set of features produced further from selected ones of the airport infrastructure attributes and the training set produced further from values of the selected ones of the airport infrastructure attributes.”
Claims 13 and 23 are objected to for similar reasons.
Claim 4 recites that wherein the apparatus is caused to access the memory further including the aircraft configuration attributes, and build the machine learning model using the set of features produced further from selected ones of the aircraft configuration attributes, and the training set produced further from values of the selected ones of the aircraft configuration attributes. This limitation does not read well. As discussed in the preceding paragraph, given that the apparatus comprises the memory, causing the apparatus to access itself is unclear. Additionally, the commas between “attributes” and “and” make the limitation unclear. In general, an Oxford 
access the memory further including the aircraft configuration attributes, and
build the machine learning model using the set of features produced from further selected ones of the aircraft attributes and the training set produced further from values of the selected ones of the aircraft configuration attributes.”
Claims 14 and 24 are objected to for similar reasons.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 6 recites that wherein the apparatus caused to perform the feature selection or construction includes the apparatus caused to apply one or more of the selected ones of the properties to a transformation to produce a feature of the set of features. This limitation cannot be clearly interpreted. The claim recites that “the apparatus” caused to perform the feature selection includes “the apparatus” caused to apply one or more selected ones of the properties.” There is only one apparatus claimed. If there are two separate apparatuses, proper antecedent basis has not been established. 
Claim 26 is rejected under 35 U.S.C. 112(b) for similar reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-11, 14-16, 18-21, 24-26, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rix et al. (US 2020/0079532 A1), hereinafter Rix.
Claim 1
Rix discloses the claimed apparatus (see system depicted in Figure 1) for supporting off-wing maintenance of an engine of a specific aircraft of a particular type of aircraft (see at least ¶0225, with respect to Figure 3, regarding the use of an engine health model that is trained by the method described in ¶0222-0224, with respect to Figure 2, for determining the remaining useful life of an engine, which is used to plan when the aircraft engine requires replacement or removal, as further described in ¶0226, with respect to Figure 4). It is clear that a “specific aircraft of a particular type of aircraft” is taught by Rix, given that aircraft model and type information is one of the input variables of step 203 for predicting the engine health parameter of the engine in Figure 3.
Rix further discloses the apparatus comprising: 
a memory storing flight data (i.e. aircraft flight history stored in a historical database, as described in ¶0222) for flights of a plurality of aircraft of the particular type of aircraft (see at least abstract, regarding that the data pertains to a fleet of aircraft, where the aircraft model and type information is used to predict remaining useful life, as described in ¶0225), the flight data for each flight of each aircraft of the plurality of aircraft including measurements of properties from sensors or avionic systems of the aircraft during the flight (see at least ¶0222, regarding the use of sensor data as part of the input variables; ¶0200, regarding the flight data may be historical or actual), the memory also storing maintenance data that indicates past maintenance or off-wing maintenance of a corresponding engine of each aircraft of the plurality of aircraft (see at least ¶0225, regarding the use of engine service data in step 314; ¶0222, regarding the use of maintenance records in step 218); and 
processing circuitry configured to access the memory, and execute computer-readable program code (see at least ¶0200) to cause the apparatus to at least: 
access the memory including the flight data and the maintenance data (see at least Figures 2 and 3, depicting access of the historic databases via steps 202, 206, 208, 218, 302, 206, and 308); 
build a machine learning model (i.e. engine health model) to predict a life expectancy of the engine of the specific aircraft, measured to future off-wing maintenance of the engine (see at least ¶0225-0226, regarding the engine health model is used to predict remaining useful life of the target aircraft engine, where the expected end of life of the aircraft engine is used to plan when the aircraft engine requires replacement or removal via a shop visit, as described in ¶0226), the machine learning model built using a machine learning algorithm (see at least ¶0222, regarding that the engine health model is trained using machine learning (ML)) and a set of features (i.e. input variables obtained at step 202, contamination exposure measure obtained at step 212, and engine run time obtained at step 214) produced from selected ones of the properties, the machine learning model built further using a training set (i.e. inputs from step 216 that produced from the set of features (see at least ¶0223, with respect to step 216 of Figure 2, regarding the inputs from step 216 are provided to step 222 for training the model, where step 216 obtains values from steps 202, 212, and 214, as depicted in Figure 2), the flight data (i.e. aircraft flight history obtained at step 206) including measurements of the selected ones of the properties, and the maintenance data (i.e. engine life data derived from maintenance records at step 218) (see at least ¶0222-0223, with respect to step 222 of Figure 2, regarding that the engine health model is trained from the data provided by steps 216 and 220); and 
output the machine learning model for deployment to predict and thereby produce a prediction of the life expectancy of the engine of the specific aircraft from distinct flight data for one or more flights of the specific aircraft (see at least ¶0225-0226, with respect to Figure 3, regarding the use of the engine health model to predict the remaining useful life of the engine).
Claims 4, 14, and 24
Rix further discloses that the memory further stores aircraft configuration attributes of the plurality of aircraft of the particular type of aircraft, the aircraft configuration attributes including values of attributes of the corresponding engine of each aircraft of the plurality of aircraft (see at least ¶0222, with respect to steps 202 and 208 of Figure 2, regarding the historical database includes input variables such as and wherein the apparatus is caused to access the memory further including the aircraft configuration attributes, and build the machine learning model using the set of features produced further from selected ones of the aircraft configuration attributes, and the training set produced further from values of the selected ones of the aircraft configuration attributes (see at least ¶0222-0223, with respect to step 222 of Figure 2, regarding that the engine health model is trained from the data provided by steps 216 and 220, where step 216 includes values derived from steps 202 and 208).
Claims 5, 15, and 25
Rix further discloses that the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further at least: perform a feature selection or construction using the properties to produce features of the set of features from the selected ones of the properties (see at least ¶0222-0223, regarding the derivation of contamination exposure measure obtained at step 212 and engine run time obtained at step 214).
Claims 6, 16, and 26
Rix further discloses that the apparatus caused to perform the feature selection or construction includes the apparatus caused to apply one or more of the selected ones of the properties to a transformation to produce a feature of the set of features (see at least ¶0222-0223, regarding the derivation of contamination exposure measure obtained at step 212 and engine run time obtained at step 214). See the rejections of claims 6 and 26 under 35 U.S.C. 112(b).  
Claims 8, 18, and 28
Rix further discloses that the memory further stores aircraft configuration attributes of the plurality of aircraft of the particular type of aircraft, the aircraft configuration attributes including values of attributes of the corresponding engine of each aircraft of the plurality of aircraft (see at least ¶0222, with respect to steps 202 and 208 of Figure 2, regarding the historical database includes input variables such as engine or aircraft model and type information and assignment data of aircraft engines), and wherein the apparatus is caused to access the memory further including the aircraft configuration attributes, and perform the feature selection or construction further using the aircraft configuration attributes to produce the features of the set of features (see at least ¶0222-0223, with respect to Figure 2).
Claims 9, 19, and 29
Rix further discloses that the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further at least: schedule off-wing maintenance of the engine of the specific aircraft based on the prediction of the life expectancy of the engine (see at least ¶0226, ¶0199).
Claims 10, 20, and 30
Rix further discloses that the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further at least: determine an adjustment to utilization of the engine of the specific aircraft based on the prediction of the life expectancy of the engine (see at least ¶0148-0150).
Claim 11
Rix discloses the claimed method of supporting off-wing maintenance of an engine of a specific aircraft of a particular type of aircraft, as discussed in the rejection of claim 1.
Claim 21
Rix discloses the claimed computer-readable storage medium for supporting off-wing maintenance of an engine of a specific aircraft of a particular type of aircraft, the computer-readable storage medium being non-transitory and having computer-readable program code stored therein that, in response to execution by processing circuitry, causes an apparatus to perform the features described in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rix in view of Official Notice.
Claims 2, 12, and 22
Rix discloses that the “flight data” may be provided from sensors (see ¶0222) and may be historical or actual flight data (see ¶0200). However, Rix does not specifically disclose the sensors as being part of an aircraft monitoring system (ACMS).
Given that aircraft sensors are known to be commonly installed as part of an aircraft monitoring system (ACMS), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors that acquire the flight data of Rix to be installed as part of an aircraft monitoring system (ACMS), with the predictable result of utilizing the sensors installed on common aircraft.
Allowable Subject Matter
Claims 3, 7, 13, 17, 23, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 3, 13, and 23, the closest prior art of record, Rix, taken alone or in combination, does not teach that the claimed flights are between airports, and the memory further stores airport infrastructure attributes of the airports, the airport infrastructure attributes including values of runway characteristics or environmental -19-AttyDktNo: B86918 10150US.1 (0253.2)19-0261-US-NP conditions at the airports, and wherein the apparatus is caused to access the memory further including the airport infrastructure attributes, and build the machine learning model using the set of features produced further from selected ones of the airport infrastructure attributes, and the training set produced further from values of the selected ones of the airport infrastructure attributes, in light of the overall claim. No reasonable combination of prior art can be made to teach this claimed limitation in light of the overall claim.
With respect to claims 7, 17, and 27, the closest prior art of record, Rix, taken alone or in combination, does not teach that the claimed flights are between airports, and the memory further stores airport infrastructure attributes of the airports, the airport infrastructure attributes including values of runway characteristics or environmental conditions at the airports, and wherein the apparatus is caused to access the memory further including the airport infrastructure attributes, and perform the feature selection or construction further using the airport infrastructure attributes to produce the features of the set of features, in light of the overall claim. No reasonable combination of prior art can be made to teach this claimed limitation in light of the overall claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661